        Case 7:17-cv-05440-KMK-PED Document 206 Filed 06/17/21 Page 1 of 1

                                                                                                                  O'Melveny
0'Melveny & Myers LLP
Times Square Tower
7 Times Square
                                       T : +1 212 326 2000
                                       F: +1 212 326 2061
                                       omm.com
                                                                            -MO         E N D O R S E f r u m b e r:


New Yori<., NY 10036-6537




                                                                                                                  Jonathan Rosenberg
June 17, 2021                                                                                                     D: +1 212 408 2409
                                                                                                                  jrosenberg@omm.com
BYECF

The Honorable Kenneth M. Karas
United States District Judge
300 Quarropas St.
White Plains, NY 10601-4150

Re:       Drayton v. Young, et al., Case No. 7:17-CV-5440

Dear Judge Karas:

We represent Plaintiff Frank Drayton, and respectfully submit this letter on behalf of all parties
to request that the Court adjourn the June 22, 2021 status conference until September 2021, after
the close of fact discovery that Magistrate Judge Davison is overseeing. The parties have not
previously made such a request.

We appreciate the Court's attention to this request.

                                                                * * *


Respectfully,


Isl Jonathan Rosenberg


Jonathan Rosenberg




                                                                                                          . I( ARAS U.S. D.J.

                                                                                              (fljt'rl/ Jori/
                   Century City • Los Angeles • Newport Beach • New Yori<. • San Francisco • Silicon Valley • Washington, DC
                              Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
